DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 23 March 2022.  Claims 22-46 have been cancelled.  Claim 47-68 are newly added.  Claims 1-21 were previously cancelled.  Claims 47-68 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.
 
Response to Arguments
The objections to claims 22, 27 and 40-42 as set forth in the Final Office Action mailed on 28 September 2021 are rendered moot in light of their cancellation in the amendment filed on 23 March 2022.
The Examiner acknowledges the Applicant’s argument (see Remarks, pg. 15, paragraphs 3-4) with respect to newly presented claim 51 as it corresponds to objected cancelled claim 27.  The argument has been found persuasive and no objection has been made to claim 51 with respect to the limitation of “either: …”.

 The rejections of claims 22-46 under 35 U.S.C. 112(b) as set forth in the Final Office Action mailed on 28 September 2021 are rendered moot in light of their cancellation in the amendment filed on 23 March 2022.

The rejections of claims 22-46 under 35 U.S.C. 101 as set forth in the Final Office Action mailed on 28 September 2021 are rendered moot in light of their cancellation in the amendment filed on 23 March 2022.

In regards to the Applicant’s argument, newly presented claim 47 is integrated into a practical application per its recitation of “determination of the actual values (P1 actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) is effected in relation to a current molding cycle of the molding cycles, and the computing unit is configured to allocate the actual values (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) to each of the molding cycles.”  (see Remarks, pg. 16, paragraph 5)  The Examiner respectfully disagrees.

Under the broadest reasonable interpretation in light of the specification, claim 47 recites determined actual values are based a current molding cycle (i.e. if the current molding cycle changes the actual values change); and a computing device allocates (which has been interpreted as correlates) the actual values with each of molding cycle.   Since the Applicant has not provided any explanation as to how the determination of actual values by calculation is more than an abstract idea of “Mathematical Concepts”; and the allocation of data (i.e. the correlation of data) is more than an abstract of idea of “Mental Processes”, the Applicant’s argument is found unpersuasive.  

With respect to the Applicant’s argument, newly presented claim 47 is integrated into a practical application with “Reference … made to Page 2, Lines 19-27 of the instant specification which teaches utilizing the disclosed methodology of the present application to optimize the determination of the process state of a production facility.”  (see Remarks, pg. 16, paragraph 6) The Examiner respectfully disagrees.

U.S. Patent Publication No. 2020/0401101 A1 (instant application) discloses:	
	The state of the art has the disadvantage that the known algorithms for determining the process state use a limited number of parameters and do not guarantee a possibility of calculating complex relationships between process states and the associated parameters, as well as only allowing limited conclusions as to the causes of the process states.  (pg. 1, par. [0014] corresponds to the pg. 2, lines 19-23 of the specification as filed on 13 August 2020)
	The object of the invention is to provide a generic device, production facility and a computer program product as well as a generic monitoring method in which the problems discussed above are remedied (pg. 1, par. [0015] corresponds to pg. 2, lines 25-27 of the specification as filed on 13 August 2020).

The Examiner notes the cited portion of the specification by the Applicant supports the current rejection of claim 47 under 35 U.S.C. 101, since the specification discloses determining a process state per calculation (i.e. an abstract idea of “Mathematical Concepts”) and drawing conclusions to the cause of a process state (i.e. an abstract idea of “Mental Process”) using a “generic method” and “generic device”.  Hence, the argument is found unpersuasive and claim 47 has been rejected under 35 U.S.C. 101 as set forth below.

In regards to the Applicant’s argument, 
The claimed invention does not merely collect information, analyze it, and display certain results of the collection and analysis. Rather, the claimed invention improves upon the control and functioning of molding machines by way of the features recited in claims 47, 63 and 64.  (see Remarks, pg. 17, paragraph 4)

The Examiner respectfully disagrees.  


	The claim neither recites control nor functioning of molding machines based on an actually present process state; hence, the Applicant’s argument is found unpersuasive and claim 47 has been rejected under 35 U.S.C. 101 as set forth below.

With respect to the Applicant’s argument, 
Accordingly, Applicant respectfully submits that claims 47, 63 and 64 do not generally recite applying the claimed invention to well-known and routine computer components, but instead claims 47, 63 and 64 recite a specific technique of acquiring information and generating data so as to be able to apply particularized process state determination techniques based on complex relationships, thereby improving the control and functioning of molding machines.  (see Remarks, pg. 18, paragraph 2)

		The Examiner respectfully disagrees.


	The Examiner notes the Applicant’s argument indicates “to be able to apply particularized process state determination techniques based on complex relationships, thereby improving the control and functioning of molding machines.”; however, claim 47 neither recites control nor functioning of molding machines based on an actually present process state.  Hence, the Applicant’s argument is found unpersuasive and claim 47 has been rejected under 35 U.S.C. 101 as set forth below.

In regards to the Applicant’s argument,  “The claimed invention is analogous to at least each of the following cases in which the claims were held to be patent-eligible due to specific improvements to computer functionality: …”  (see Remarks, pg. 18, paragraphs 4 – pg. 19, paragraph 1); the Examiner respectfully disagrees.  

The Applicant has not set forth any arguments as to how the claimed invention is directed to improving a computer’s functionality, in particular to the list of cases presented in the argument.  Further, the Examiner recognizes the claims are not directed to improving a computer’s functionality but to monitoring a production facility per a determination of a process state (see abstract of the instant application).  Hence, the Applicant’s argument is found unpersuasive.  

With respect to the Applicant’s argument, 
In contrast to an abstract idea, the claimed algorithm for the injection molding machine is  sufficiently concrete with a specific technical effect (for example, improved control and functioning of the molding machine by way of the specific improved algorithm based on the individual set of process parameters of the injection molding machine).  (see Remarks, pg. 19, paragraph 3)

The Examiner respectfully disagrees.  


Claim 47 neither recites control nor functioning of molding machines based on an actually present process state; hence, the Applicant’s argument is found unpersuasive and claim 47 has been rejected under 35 U.S.C. 101 as set forth below.

In regards to the Applicant’s argument, “Clearly, Applicant respectfully submits that the claimed invention improves the technology, and therefore adds ‘significantly more.”  (see Remarks, pg. 19, paragraph 5)  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 6-7, paragraphs 11-12 of this Office action, and the argument herein as addressed. 

Newly presented claims 47, 51, 58, 59, 63 and 64 are objected to and claims 47-68 have been rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101 as set forth below.

Drawings
The drawings were received on 23 March 2022.  These drawings are acceptable.


Claim Interpretation
The limitation of “… allocate the actual values (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) to each of the molding cycles.” (in claim 47 and similarly in claims 63 and 64) has been interpreted as the actual values of the process variable “correlated” to each of the molding cycles in light of the specification (U.S. Patent Publication No. 2020/0401101 A1, pg. 2, par. [0025]).  

Claim 50 recites “… the algorithm is one of a plurality of algorithms configured to be used in parallel for calculation and/or classification of the actually present process state” in lines 1-3.  The phrase “to be” does not positively recite the algorithm is one of a plurality of algorithms used in parallel for calculation and/or classification.  Suggest claim language: “… the algorithm is one of a plurality of algorithms used in parallel for calculation and/or classification of the actually present process state”.

Claim 58 recites “the hypothesis (H1, H2, ... , Hr) is one of two hypotheses (H1, H2, ... , Hr) configured to be used or displayed in parallel” in lines 1-2.  The phrase “to be” does not positively recite the hypothesis (H1, H2, ... , Hr) is one of two hypotheses (H1, H2, ... , Hr) used or displayed in parallel.  Suggest claim language: “the hypothesis (H1, H2, ... , Hr) is one of two hypotheses (H1, H2, ... , Hr) used or displayed in parallel”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a memory unit” in claims 47, 63 and 64.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 47, 51, 58, 59, 63 and 64 are objected to because of the following informalities:  
Claim 47 includes the grammatical error, “a memory unit configured to communicate with the computing unit, a computer program including commands being stored in the memory unit; and” in lines 7-8.  Suggested claim language and format:  
“a memory unit configured to communicate with the computing unit;
a computer program including commands being stored in the memory unit; and”
Claim 47 includes the punctuation errors, “wherein the process variable set (P) includes: (i) the process variable (P1, P2, ... , Pm), and …” in lines 16-17; “… (ii) the process variable (P1, P2, ... , Pm), and …” in line 17; and “… the actually present process state, and output …” in line 35.  Suggested claim language: “wherein the process variable set (P) includes: (i) the process variable (P1, P2, ... , Pm) and …” in lines 16-17; “… (ii) the process variable (P1, P2, ... , Pm) and …” in line 17; and “… the actually present process state and output …” in line 35.

Claim 51 includes the punctuation error, “… to generate the electronic message, and output …” in line 4.  Suggested claim language: “… to generate the electronic message and output …”.

Claim 58 includes the misspelling of “diagonsis” in line 3.  Suggested claim language: “diagnosis”.  

Claim 59 includes the punctuation error, “includes a fixed message element, and a variable message element.” in line 2.  Suggested claim language: “includes a fixed message element and a variable message element.”

Claim 63 includes the punctuation errors, “wherein the process variable set (P) includes: (i) the process variable (P1, P2, ... , Pm) of the production facility, and …” in lines 11-12; “… (ii) the process variable (P1, P2, ... , Pm), and …” in line 13; and “… the actually present process state, and output …” in line 32.  Suggested claim language: “wherein the process variable set (P) includes: (i) the process variable (P1, P2, ... , Pm) of the production facility and …” in lines 11-12; “… (ii) the process variable (P1, P2, ... , Pm) and …” in line 13; and “… the actually present process state and output …” in line 32.

Claim 64 includes the punctuation errors, “wherein the process variable set (P) includes: (i) the process variable (P1, P2, ... , Pm) of the production facility, and …” in lines 10-11; “… (ii) the process variable (P1, P2, ... , Pm), and …” in line 12; and “… the actually present process state, and output …” in line 31.  Suggested claim language: “wherein the process variable set (P) includes: (i) the process variable (P1, P2, ... , Pm) of the production facility and …” in lines 10-11; “… (ii) the process variable (P1, P2, ... , Pm) and …” in line 12; and “… the actually present process state and output …” in line 31.
Appropriate correction is required.

Examiners’ Note:  
With respect to claim 47, the combination of limitations of “calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq)” in lines 12-13 and “wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended” in lines 26-29 appear to be redundant to the limitations of “… the commands are configured to prompt the computing unit to: calculate the actually present process state; check whether the actually present process state is in the first category or the second category” in lines 30-33.  To provide conciseness in the claim, the Applicant should consider revising claim 47.   

With respect to claim 63, the combination of limitations of “(ii) calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq)” in lines 7-8 and “wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended” in lines 23-26 appear to be redundant to the limitations of (iii) execute the algorithm (A1, A2, ... , At), and calculate the actually present process state;” in lines 27 and 28 and (iv) check whether the actually present process state is in the first category or the second category; …” in lines 29-30.  To provide conciseness in the claim, the Applicant should consider revising claim 63.   

With respect to claim 64, the combination of limitations of “(ii) calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq)” in lines 6-7 and “wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended” in lines 22-25 appear to be redundant to the limitations of “(iii) execute the algorithm (A1, A2, ... , At), and calculate the actually present process state;” in lines 26-27 and (iv) check whether the actually present process state is in the first category or the second category; …” in lines 28-29.  To provide conciseness in the claim, the Applicant should consider revising claim 64.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 63 recites “the output device” in line 33.  For the purpose of examination, the limitation has been interpreted as “an output device”.

Claim 64 recites “the output device” in line 32.  For the purpose of examination, the limitation has been interpreted as “an output device”.

Claim 65 recites “the preceding molding cycle” in line 2.  For the purpose of examination, the limitation has been interpreted as “a preceding molding cycle”.

Claim 67, dependent from claim 63, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 63.

	
Claim 68, dependent from claim 64, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 64.

Claim limitation “memory unit” (claim 47, 63 and 64) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The breath of claims 47, 63 and 64 are unknown since the specification only recites the functionality and position of the claimed “memory unit” (see U.S. Patent Publication No. 2020/0401101 A1, pg. 1, par. [0017], pg. 2, par. [0036] and pg. 5, par. [0120]) and does not disclose clear structure to perform storing commands and communicating with a computing unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 48-62, 65 and 66, dependent from claim 47, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 63.

Claim 67, dependent from claim 63, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 63.

	
Claim 68, dependent from claim 64, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 64.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 1, claim 47 recites a production facility comprising of a combination of concrete devices (i.e. a molding machine, a computing unit and a sensor), and therefore is a machine, which is a statutory category of invention.  

At step 2A, prong one, the claim recites: 
calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq),
wherein the at least three possible process states (Z1, Z2, ... , Zq) differ in relation to a process variable set (P),
wherein the process variable set (P) includes: (i) the process variable (P1, P2, ... , Pm), and a different process variable (P1, P2, ... , Pm); or (11) the process variable (P1, P2, ... , Pm), and a derived variable (G1, G2, ... , Gn),
wherein the algorithm (A1, A2, ... , At) is configured to take into account an additional parameter (K1, K2, ... , Kv) which is different from: (i) the actual values (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm); and (ii) actual values (G1,actual, G2,actual, ... , Gn,actual) of the derived variable (G1, G2, ... , Gn),

wherein the at least three possible process states (Z1, Z2, ... , Zq) are classified according to whether measures which bring about an alteration of the process variable (P1, P2, ... , Pm) and/or the derived variable (G1, G2, ... , Gn) are necessary or recommended,

wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended,

calculate the actually present process state; 

check whether the actually present process state is in the first category or the second category; 

allocate the actual values (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) to each of the molding cycles


	The limitations of “calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq), …”; and “calculate the actually present process state” (U.S. Patent Publication No. 2020/0401101 A1 (instant application), pgs. 5-6, par. [0133] and [0139] and Fig. 2) is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas.  According, the claim recites an abstract idea.

The limitations of “wherein the at least three possible process states (Z1, Z2, ... , Zq) are classified according to whether measures which bring about an alteration of the process variable (P1, P2, ... , Pm) and/or the derived variable (G1, G2, ... , Gn) are necessary or recommended,”; “wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended,”; and “check whether the actually present process state is in the first category or the second category;”, as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component (i.e. a computing unit).  That is, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “classifying” in the context of the claim encompasses an evaluation of recognizing the different possible process states are either states where no measures are necessary or recommended, or states where measures are necessary or recommended.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it fall within the “Mental Processes” grouping of abstract ideas.  Therefore, the claim recites an abstract idea.  
	
The limitation of “allocate the actual values (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) to each of the molding cycles, as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component (i.e. a computing unit).  That is, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “allocate” in the context of the claim encompasses correlating data of actual values with molding cycles.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it fall within the “Mental Processes” grouping of abstract ideas.  Therefore, the claim recites an abstract idea.  

	At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a production facility”; “a molding machine configured to function in molding cycles”; “a computing unit”; “a sensor configured to: (i) determine actual values (P1,actual, P2,actual, ... , Pm, actual) of a process variable (P1, P2, ... , Pm) of the production facility in a time-continuous manner or a time-discrete manner; and (ii) communicate with the computing unit”; “a memory unit configured to communicate with the computing unit, a computer program including commands being stored in the memory unit”; and “an output device configured to communicate with the computing unit, the output device being an operator interface of the production facility”; “wherein an algorithm (A1, A2, …, At,) is stored in the memory unit”; “execute the algorithm”; “generate an electronic message including information about the actually present process state”; “determination of the actual values (P1 actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) is effected in relation to a current molding cycle of the molding cycles” and “output the electronic message by the output device”.
	
The “computing unit”; memory unit storing a computer program and algorithm; and “output device … being an operator interface” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The “production facility” and “molding machine configured to function in molding cycles” are recited at a high level of generality and merely limit the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

	The “sensor” is recited at a high level of generality and represents a mere means for data gathering.  The use of the sensor is therefore an insignificant extra-solution activity (see MPEP 2106.05(g)).  Further, the limitation of “determination of the actual values (P1 actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) is effected in relation to a current molding cycle of the molding cycles” merely describes the data gathered, wherein if a current molding cycle changes the actual values gathered changes.  

	The limitations of “a sensor configured to: … communicate with the computing device”; “a memory unit configured to communicate with the computing unit” and “an output device configured to communicate with the computing unit” represent extra-solution activities because they are mere nominal or tangential additions to the claim, amounting to mere data output (see MPEP 2106.05(g).

The limitation of “execute the algorithm” represents mere data gathering that is necessary for use of the recited judicial exception, as the data is used in the abstract mental concept of “classifying”.  The executing is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).

The limitation of “generate an electronic message …” represents an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)).  

	The limitation of “output the electronic message …” represents an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim amounting to mere data output.  (see MPEP 2106.05(g)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed, with respect to the integration of the abstract idea into a practical application, the additional elements of the “computing unit”; memory unit storing a computer program and algorithm; and “output device … being an operator interface” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The additional elements of the “production facility” and “molding machine configured to function in molding cycles”, as discussed above, merely limits the invention to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  
	The sensors, as discussed above, represent a mere means for gathering data and is an insignificant extra-solution activity.  Further, the element is well-understood, routine, and conventional; wherein the courts have found limitation directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

	The limitations of “a sensor configured to: … communicate with the computing device”; “a memory unit configured to communicate with the computing unit” and “an output device configured to communicate with the computing unit” represent extra-solution activities because they are mere nominal or tangential additions to the claim, amounting to mere data output.  In addition, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

	The limitation of “execute the algorithm”, as previously discussed, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine, and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

The limitation of “generate an electronic message… ”, as previously discussed, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine, and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

In regards, to the limitation of “output the electronic message …”, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”. 

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract 
idea.  The claim is not patent eligible. 

The limitations of claims 48-62, 65 and 66 merely further add details to the output of the electronic message (claims 48, 51, 57-62 and 66), data used in the algorithm (claims 49 and 52), calculation and/or classification of the actually present process state using the algorithm which is one of a plurality of algorithms in parallel (claim 50), the derived variable (claim 53 and 54) and algorithm (claims 55 and 56), and calculation of historical progression of the actual value of the process variable and/or the actual value of an derived variable (claim 65).

The further details of the output of the electronic message (claims 48, 51, 57-62 and 66) represent an insignificant extra-solution activity of mere data outputting (see MPEP 2106.05(g)).  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to outputting data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

The additional details of data used in the algorithm (claims 49 and 52) represent mere data gathering that is necessary for use of the recited judicial exception, as the data is used in the abstract mathematical concept of “calculating”.  Obtaining the data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)). The limitations are also well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

The additional details of calculation and/or classification of the actually present process state using the algorithm which is one of a plurality of algorithms in parallel (claim 50) is directed to a process performed by use of a mathematical calculation and/or a process performed, under its broadest reasonable interpretation, covers performance of the limitation of “classification” in the mind but for the recitation of a generic computer component.  For example, “classifying” in the context of the claim encompasses an evaluation of recognizing the different possible process states are either states where no measures are necessary or recommended, or states where measures are necessary or recommended.  Wherein, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas. Further, if a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

The additional detail of calculating the derived variable (claim 53) is directed to a process performed by use of a mathematical calculation (U.S. Patent Publication No. 2020/0401101 A1 (instant application), pg. 4, par. [0090]).   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas.  According, the claim recites an abstract idea.

The additional detail of selecting the derived variable (claim 54), as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “selecting” in the context of the claim encompasses making a decision of how to obtain the derived variable.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

The additional details of generating hypothesis (claims 55 and 56) and/or modifying the hypotheses (claim 56), as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the actions from practically being performed in the mind.  For example, “generating” and “modifying” in the context of the claim encompasses an evaluation of data computed by an algorithm and updating data based on other information.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

The addition detail of calculating a historical progression of the actual value (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) and/or the actual value (G1, actual, G2,actual, ... , Gn,actual) of the derived variable (G1, G2, ... , Gn) from each of the plurality of preceding molding cycles (claim 65; U.S. Patent Publication No. 2020/0401101 A1 (instant application), pg. 4, par. [0068]) is directed to a process performed by use of a mathematical calculation (U.S. Patent Publication No. 2020/0401101 A1, pg. 4, par. [0090]).   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas.  According, the claim recites an abstract idea.

Claim 63 represents an equivalent non-transitory computer-readable medium claim to claim 47 and is rejected under the same rationale as claim 47.

The limitations of claim 67 merely further add details to the output of the electronic message.

The further details of the output of the electronic message represent mere data outputting (see MPEP 2106.05(g)).  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to outputting data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

Claim 64 represents an equivalent method claim to claim 47 and is rejected under the same rationale as claim 47.

The limitations of claim 68 merely further add details to the output of the electronic message.

The further details of the output of the electronic message represent mere data outputting (see MPEP 2106.05(g)).  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to outputting data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to fault diagnosis and classifying.
U.S. Patent Publication No. 2012/0299828 A1 discloses classifying multiple device states using separate Bayesian classifiers.

U.S. Patent Publication No. 2017/0028593 A1 discloses a failure cause diagnostic device of the present invention receives input of internal and external state data on injection molding machines and diagnoses failure cause of the injection molding machines by means of a machine learning device.

U.S. Patent Publication No. 2019/0033840 A1 discloses a facility diagnosis device, a facility diagnosis method, and a facility diagnosis program for accurately diagnosing a state of a facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117